UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: May 3, 2011 (Date of earliest event reported) THE YORK WATER COMPANY (Exact name of registrant as specified in its charter) PENNSYLVANIA 001-34245 23-1242500 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) YORK, PENNSYLVANIA (Address of principal executive offices) (Zip Code) (717) 845-3601 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) THE YORK WATER COMPANY Item5.07. Submission of Matters to a Vote of Security Holders. The Annual Meeting of the Shareholders of The York Water Company was convened May 2, 2011 at the Strand Capitol Performing Arts Center, 50 North George Street, in the City of York, Pennsylvania, at 1:00 P.M. for the purpose of taking action upon the following proposals: To elect three (3) Directors to three-year terms of office. The actions taken by the Shareholders concerning the election of Directors are as follows: For Withheld Broker Non-votes John L. Finlayson votes votes Thomas C. Norris votes votes Ernest J. Waters votes votes The following Directors’ terms of office continued after the Annual Meeting: Cynthia A. Dotzel George Hay Kain, III Michael W. Gang Jeffrey S. Osman Jeffrey R. Hines Steven R. Rasmussen, CPA George W. Hodges To ratify the appointment of ParenteBeard LLC as the independent registered public accounting firm for the fiscal year ending December 31, 2011. The actions taken by the Shareholders concerning the appointment of ParenteBeard LLC independent accountants are as follows: For Approval Shares Against Approval Shares Abstaining From Voting Shares Broker Non-vote - Shares To approve, by non-binding vote, the compensation of the named executive officers; The actions taken by the Shareholders concerning the approval of the compensation of the named executive officers are as follows: For Approval Shares Against Approval Shares Abstaining From Voting Shares Broker Non-vote Shares To recommend, by non-binding vote, the frequency of future advisory votes on executive compensation; The actions taken by the Shareholders concerning the frequency of future advisory votes on executive compensation are as follows: Three Years Shares Two Years Shares One Year Shares Abstaining From Voting Shares Following the Annual Meeting of Shareholders, the Company determined that it will submit an advisory vote to shareholders every three years to approve the Company’s compensation for its executives as set forth in its proxy statement. THE YORK WATER COMPANY SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Company Name Date: May 3, 2011 By: /s/Kathleen M. Miller Kathleen M. Miller Chief Financial Officer
